                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                   3:16-cv-384-MOC
                               (3:11-cr-80-MOC-DSC-1)

ZAVIER MARQUIS DAVIS,               )
                                    )
           Petitioner,              )
                                    )
     vs.                            )                         ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
           Respondent.              )
___________________________________ )

       THIS MATTER is before the Court on its own motion and a Motion to Stay, (Doc. No.

9), filed by counsel for Petitioner.

       The Court ordered the parties to file a Response indicating why this matter should not

proceed based on the United States Supreme Court’s decision in United States v. Davis, No. 18-

431. Counsel for Petitioner has filed this Motion to Stay pending the Fourth Circuit’s decision in

United States v. Taylor, No. 19-7616 in which a certificate of appealability was granted, in part,

on the issue of whether attempted Hobbs Act robbery categorically qualifies as a predicate crime

of violence for purposes of 18 U.S.C. § 924(c). Counsel for the Government consents to this

Motion. (Doc. No. 9 at 2). The Court finds that the Motion to Stay is in the interests of justice and

judicial economy and will be granted.

       IT IS, THEREFORE, ORDERED that:

       1.      Petitioner’s Motion to Stay, (Doc. No. 9), is GRANTED.

       2.      This case is held in abeyance pending the Fourth Circuit’s consideration of Taylor,

               No. 19-7616. The Government shall have 60 days following the Fourth Circuit’s


                                                 1



         Case 3:16-cv-00384-MOC Document 10 Filed 04/27/20 Page 1 of 2
    issuance of its mandate in Taylor file an answer, motion, or other response to the §

    2255 Motion to Vacate.



                              Signed: April 27, 2020




                                      2



Case 3:16-cv-00384-MOC Document 10 Filed 04/27/20 Page 2 of 2
